
	
		II
		111th CONGRESS
		1st Session
		S. 1164
		IN THE SENATE OF THE UNITED STATES
		
			June 2, 2009
			Mr. Feingold (for
			 himself and Ms. Collins) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Public Health Service Act to reauthorize the
		  Automated Defibrillation in Adam's Memory Act.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Automated Defibrillation in Adam's
			 Memory Reauthorization Act.
		2.Amendment to
			 Public Health Service ActSection 312 of the Public Health Service Act
			 (42 U.S.C. 244) is amended—
			(1)in subsection (c)(6), after
			 clearinghouse insert , that shall be administered by an
			 organization that has substantial expertise in pediatric education, pediatric
			 medicine, and electrophysiology and sudden death,; and
			(2)in the first sentence of subsection (e), by
			 striking fiscal year 2003 and all that follows through
			 2006 and inserting for each of fiscal years 2003 through
			 2014.
			
